United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                      December 15, 2005
                                FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           No. 05-30483
                                         Summary Calendar


MICHAEL MOORE

                       Plaintiff-Appellant

v.

HONEYWELL INTERNATIONAL INC

                       Defendant-Appellee

                                       --------------------
                         On Appeal from the United States District Court
                              for the Middle District of Louisiana
                                   USDC No. 3:03-CV-00612
                                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

        Michael Moore alleges that Honeywell International Incorporated discriminated against him

by refusing to rehire him on the basis of his race. He appeals the district court’s summary judgment

dismissing his race discrimination lawsuit. We AFFIRM the district court’s judgment.

       Michael Moore, an African-American male, was hired by Bendix/Allied Signal, an affiliate of

defendant Honeywell International Incorporated, as a truck driver in 1990. In 1997, Honeywell

terminated Moore’s employment because he was late on a delivery. Moore does not allege any


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                  1
discriminatory reasons for the termination of his employment. Five years after his termination, Moore

reapplied to be a truck driver for Honeywell. Honeywell made a conditional offer of employment to

Moore subject to favorable results of a background investigation. However, upon conducting a

background investigation, Honeywell found a discrepancy between Moore’s employment history and

what Moore stated in his employment application. Honeywell rescinded its offer to Moore,

purportedly as a result of the discrepancy in Moore’s application. After his offer of employment was

rescinded, Moore again applied to Honeywell. Honeywell rejected his application.

         Moore sued Honeywell, alleging that Honeywell discriminated against him by failing to rehire

him on the basis of his race, in violation of Title VII. Honeywell moved for summary judgment. The

district court granted Honeywell’s motion for summary judgment and dismissed Moore’s claims with

prejudice. Moore appealed.

         We review the district court’s order granting summary judgment de novo.1 Summary

judgment is proper when the record, viewed in the light most favorable to the non-moving party,

demonstrates no genuine issue of material fact and the moving party is entitled to judgment as a

matter of law.2

         Title VII of the Civil Rights Act of 1964 prohibits an employer from “discriminating against

any individual . . . because of such individual’s race.”3 In the district court, Moore attempted to

prove that Honeywell intentionally discriminated against him because of his race by utilizing the




         1
          Manning v. Chevron Chem. Co., 332 F.3d 874, 877 (5th Cir. 2003).
         2
          See FED. R. CIV. 56(c); see also Blow v. City of San Antonio, 236 F.3d 293, 296 (5th Cir.
2001).
         3
          42 U.S.C. § 2000e-3(a).

                                                  2
familiar burden-shifting framework of McDonnell-Douglas Corp. v. Green.4 Under this framework,

Moore was first required to establish a prima facie case of discrimination by showing that (1) he is

a member of a protected class, (2) he sought and was qualified for an available employment position,

(3) he was rejected for that position, and (4) the employer continued to seek applicants with his

qualifications.5 The district court held that Moore met this initial burden, but concluded that Moore

provided no evidence to support his position that race was a determinative factor in Honeywell’s

decision to deny him employment. We agree that Moore has produced no evidence that his race was

even a motivating factor in Honeywell’s decision not to rehire him. Therefore, we do not address

Honeywell’s argument that Moore failed to present a prima facie case of discrimination.6

       A plaintiff’s prima facie case “creates a rebuttable presumption that the employer unlawfully

discriminated against the plaintiff.”7 The burden of production then shifts to the defendant to proffer

a legitimate, non-discriminatory reason for its employment decision.8 Here, Honeywell set forth an

adequate, no n-discriminatory reason for its decision not to rehire Moore; specifically, that Moore

overstated his prior experience in his employment application. To survive the motion for summary

judgment, Moore was therefore required to produce evidence creating at least a genuine issue of

material fact that Honeywell’s stated reason was merely a pretext for discrimination.9



       4
        411 U.S. 792 (1973).
       5
        LaPierre v. Benson Nissan, Inc., 86 F.3d 444, 448 (5th Cir. 1996).
       6
        See Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 324 (5th Cir. 2002).
       7
        Johnson v. Louisiana, 351 F.3d 616, 622 (5th Cir. 2003).
       8
        McDonnell-Douglas, 411 U.S. at 804.
       9
        Id.

                                                  3
       Moore has offered no evidence that Honeywell’s reason for not rehiring him was mere pretext

and its true reason for its decision was Moore’s race. There is also no evidence that Moore’s race

was even a “motivating factor” in Honeywell’s decision not to rehire Moore.10 Additionally, contrary

to Moore’s arguments, the evidence is insufficient to find that Honeywell’s asserted justification is

false.11 Moore stated on his employment application that he had worked for a previous employer

seventeen months longer than he in fact worked for that employer, and signed a statement attesting

to the truthfulness of the information he provided on his applicat ion. Moore admitted in his

deposition that he provided inaccurate information on his employment application. Therefore, there

is insufficient evidence to find that Honeywell’s asserted justification is false. Accordingly, the

judgment of the district court is AFFIRMED.




       10
         See Rachid v. Jack in the Box, Inc., 376 F.3d 305, 312 (5t h Cir. 2004) (holding that an
employment discrimination plaintiff who seeks to rebut an employer’s legitimate, nondiscriminatory
reason for an employment decision must “offer sufficient evidence to create a genuine issue of
material fact either (1) that the defendant’s reason is not true, but is instead a pretext for
discrimination (pretext alternative); or (2) that the defendant’s reason, while true, is only one of the
reasons for its conduct, and another motivating factor is the plaintiff’s protected characteristic
(mixed-motives alternative)”).
       11
          See Reeves v. Sanderson Plumbing Products Inc., 530 U.S. 133, 148 (2000) (“[A] plaintiff’s
prima facie case, combined with sufficient evidence to find that the employer’s asserted justification
is false, may permit the trier of fact to conclude that the employer unlawfully discriminated.”).

                                                   4